Case 1:18-cv-02165-JPH-MPB Document 141 Filed 02/03/20 Page 1 of 12 PageID #: 586




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  CHRISTOPHER MICHAEL JOHNSON,    )
                                  )
             Plaintiff,           )
                                  )                    Cause No. 1:18-CV-02165-JPH-MPB
        v.                        )
                                  )
  DR. BRYAN BULLER, ROXANNE MANN,)
  DR. ROHANDA, NURSE STACY, and   )
  DR. ALEXANDER PLESZYNSKI-PLATZ, )
                                  )
             Defendants.          )

           MEMORANDUM OF LAW IN SUPPORT OF SUMMARY JUDGMENT

         Defendant, Dr. Platz, provides this Memorandum of Law in support of his Motion for

  Summary Judgment.

                  I.      STATEMENT OF MATERIAL FACTS NOT IN DISPUTE

         Dr. Platz worked at the Marion County Sheriff’s Department as a temporary independent

  contractor through Alumni Healthcare between June 2018 and September 2018. Affidavit of

  Alexander Pleszynski-Platz, M.D., ¶3. He was not Mr. Johnson’s regular physician, but a

  temporary locum physician who saw Mr. Johnson only three times, on July 27, 2018, August 3,

  2018 and August 20, 2018. Affidavit of Alexander Pleszynski-Platz, M.D., ¶4.

         On July 27, 2018, Dr. Platz placed an order for Mr. Johnson to receive Norco for 5 days

  due to his complaints of pain. Affidavit of Alexander Pleszynski-Platz, M.D., ¶5.

         On August 3, 2018, Dr. Platz again saw Mr. Johnson regarding his complaints of pain. Dr.

  Platz explained to Mr. Johnson that Mr. Johnson should not use opioids long term for his chronic

  left heel pain due to it being beyond a healing stage after the original gunshot wound. Mr. Johnson

  accepted that explanation and Dr. Platz ordered Tramadol 50 mg twice daily for five days for
Case 1:18-cv-02165-JPH-MPB Document 141 Filed 02/03/20 Page 2 of 12 PageID #: 587




  breakthrough pain. Dr. Platz also advised Mr. Johnson that he could use Tylenol and Ibuprofen

  for chronic discomfort. Affidavit of Alexander Pleszynski-Platz, M.D., ¶6.

         On August 20, 2018, Dr. Platz ordered Gabapentin 300 mg capsule and Ibuprofen 800 mg

  tablet for Mr. Johnson. Affidavit of Alexander Pleszynski-Platz, M.D., ¶7.

         Dr. Platz never treated or saw Mr. Johnson in a clinical setting after August 20, 2018 and

  has no knowledge of what transpired regarding Mr. Johnson’s treatment after August 20, 2018,

  including whether or not any recommended treatment was approved. Affidavit of Alexander

  Pleszynski-Platz, M.D., ¶¶8-9.

         In his deposition, Mr. Johnson confirmed that his claim against Dr. Platz was predicated

  on the belief that Dr. Platz failed to prescribe and/or stopped the prescription of pain medication.

  However, Mr. Johnson also admitted that he had no evidence to support those claims and that some

  of the claims are contradicted by the records. The entirety of Mr. Johnson’s testimony relative to

  Dr. Platz is as follows:

                 “Q      I represent Dr. Platz. I'm not going to take very long. They've
                         asked you all the long questions. I do want to talk about Dr.
                         Platz specifically. Okay?

                 A       Okay.

                 Q       Do you know how many times you saw Dr. Platz?

                 A       A couple.

                 Q       If the records reflect that you might have seen him maybe
                         three times, does that sound right?

                 A       Yes.

                 Q       Once on July 27th, once on August 3rd and once on August
                         20th, all in 2018?

                 A       Yes, that sounds about right.




                                             Page 2 of 12
Case 1:18-cv-02165-JPH-MPB Document 141 Filed 02/03/20 Page 3 of 12 PageID #: 588




              Q    I guess having made reference to the records, you've made
                   reference to the records, would it be a fair statement that if
                   the documents, the medical records, the grievances in this
                   case say one thing but your recollection is different, that the
                   record is more likely to be accurate?

              A    Yes.

              Q    I think you mentioned that your claim against Dr. Platz was
                   that he refused to give medication on several occasions; is
                   that correct?

              A    Yes.

              Q    Which medications did he refuse to provide?

              A    My nerve medication and pain medication.

              Q    Gabapentin and the pain medication?

              A    Yes.

              Q    Is there a specific pain medication?

              A    No. I asked them to give me something for pain. I don't think
                   I was receiving it at that time, anything at all, if I'm not
                   mistaken.

              Q    I think we already discussed in your initial questioning that
                   you were receiving the Gabapentin by July 23rd, right?

              A    He stopped it. He provided it – she provided it and then he
                   stopped it.

              Q    Do you have any records or other evidence to suggest that
                   Dr. Platz is the one who stopped your Gabapentin?

              A    Not offhand. I don't have my records with me.

              Q    If the records reflect that Dr. Platz continued you on your
                   Gabapentin on August 3rd and then renewed your
                   prescription again for another month on August 20, would
                   you agree the records are probably more accurate?

              A    He started them after I went and seen him. What date is
                   renewal?



                                       Page 3 of 12
Case 1:18-cv-02165-JPH-MPB Document 141 Filed 02/03/20 Page 4 of 12 PageID #: 589




              Q    August 3rd and August 20.

              A    For me to go down there and see them, they had to stop. In
                   that time frame, I had to see him three times within that time
                   frame. So I hadn't been -- so I wasn't receiving them during
                   that timeframe.

              Q    So you weren't receiving your Gabapentin at that time. Do
                   you have evidence that Dr. Platz is the one who stopped it?

              A    It was only two medical providers there, Dr. Platz and
                   Burton.

              Q    Do you have evidence that Dr. Platz is the one who stopped
                   your Gabapentin?

              A    Not at this moment.

              Q    The records also reflect that Dr. Platz issued an order for
                   Norco, according to one of your healthcare requests, but that
                   you did not receive it. Do you have a recollection of that?

              A    No.

              Q    Then on August 3rd, we've already looked at this record in
                   the big, thick stack; in your record with Dr. Platz, Dr. Platz
                   documents that you accepted the explanation that you should
                   not use opioids for chronic left heel pain and that you did
                   accept Tramadol 50 milligrams twice a day for five days for
                   breakthrough pain. Do you remember that happening?

              A    Yes, I was prescribed that.

              Q    That was in addition to using Tylenol, Ibuprofen for chronic
                   discomfort; and you agree that Dr. Platz ordered that on
                   August 3, 2018?

              A    Yes. Was it anything for my nerve damage on the orders?

              Q    If the records reflect that that was not an issue at that time
                   with Dr. Platz, would the records be accurate?

              A    That's been the issue all the time, the full time.

              Q    So if the records reflect that you were provided with a 30-



                                         Page 4 of 12
Case 1:18-cv-02165-JPH-MPB Document 141 Filed 02/03/20 Page 5 of 12 PageID #: 590




                   day prescription of Gabapentin on July 13, do you dispute
                   that that happened?

              A    July 13?

              Q    I think you testified earlier you didn't receive it on the 13th.
                   You didn't receive it until I think you said the 23rd or 26th,
                   but that the prescription was on the 13th. Do you recall that
                   testimony?

              A    I recall it being mentioned.

              Q    So if you acknowledge that you were receiving Gabapentin
                   starting on July 23rd or 26th, I didn't write that date down,
                   are you telling me that by August 3rd, you were already not
                   receiving your Gabapentin?

              A    I don't have my documentation with me.

              Q    Because the documents are more accurate than your
                   testimony today, we should go on what the documents say?

              A    I'm not saying that. I mean, I don't have documentation. You
                   have the paperwork; I just don't have my paperwork in front
                   of me as to where I could point out facts.

              Q    You were there; I wasn't. So I have to rely on the documents,
                   but you were there. Do you have any recollection that
                   between July 23rd and August 8th, that you had started
                   receiving and already stopped receiving Gabapentin?

              A    No, that wouldn't have been within the 30-day time frame.

              Q    Right. You do acknowledge that Dr. Platz prescribed you
                   Tramadol for your pain in addition to the Tylenol and
                   Ibuprofen; is that right?

              A    Okay.

              Q    When was the last time you saw Dr. Platz? I think we
                   established that it was August 20; does that sound right to
                   you?

              A    Yes, could be.

              Q    So all of your treatment from Dr. Platz between July 27 and



                                        Page 5 of 12
Case 1:18-cv-02165-JPH-MPB Document 141 Filed 02/03/20 Page 6 of 12 PageID #: 591




                        August 20, and there's no -- you don't have any evidence that
                        you stopped your Gabapentin. You acknowledge that he
                        prescribed you Tylenol, Ibuprofen and Tramadol, and
                        continued on August 20 the order for Gabapentin, correct?

                A       Okay.

                Q       So what did Dr. Platz do wrong?

                A       Did you have the actual medication orders in front of you for
                        those dates? No, no. I mean, that's where they say is when it
                        was ordered, but do you have the actual order issued as to
                        when the medications was started and stopped?

                Q       Dr. Platz can only issue orders. So the administration record
                        is not his responsibility. Would you acknowledge that, right?
                        He's not the one who shows up at the cell and gives you your
                        meds, right?

                A       Right.

                Q       He's a doctor. All he does is write the order and somebody
                        either follows it or they don't, right?

                A       Right.

                Q       So if you acknowledge all of these things you've just testified
                        to but you didn't get your medication anyway, that wouldn't
                        fall on Dr. Platz, right?

                A       Right.

                Q       I don't have any other questions for you. Thank you.

                A       All right.”

                Deposition of Christopher Michael Johnson, 64:8-70:18.

                          II. STANDARD ON SUMMARY JUDGMENT

         Summary judgment is the “put or shut up” moment in a lawsuit, when a plaintiff must show

  what evidence he has that would convince a trier of fact to accept his version of events. Koszola

  v. Board of Education of the City of Chicago, 385 F.3d 1104, 1111 (7th Cir. 2004). It is




                                            Page 6 of 12
Case 1:18-cv-02165-JPH-MPB Document 141 Filed 02/03/20 Page 7 of 12 PageID #: 592




  appropriately granted if the movant demonstrates through evidence designated to the court (i.e.

  pleadings, depositions, answers to interrogatories, admissions on file, and affidavits) that no

  genuine issue of material fact exists and that he is entitled to judgment as a matter of law. See,

  Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S. Ct. 2548, 91 L.Ed.2d 265 (1986); Reid v.

  Norfolk & Western Ry. Co., 157 F.3d 1106, 1110 (7th Cir. 1998); Fed.R.Civ.P. 56(c).

         Once the movant has met this burden, the non-movant must set forth specific facts

  demonstrating that a genuine issue of material fact exists for trial and may not rely upon mere

  allegations or denials of the pleadings. See, Wollin v. Gondert, 192 F.3d 616, 620-621 (7th Cir.

  1999); Gonzalez v. Ingersoll Milling Mach. Co., 133 F.3d 1025, 1031 (7th Cir. 1998); Fed.R.Civ.P.

  56(e). In determining whether a genuine issue of material fact exists, the court considers the

  evidence in the light most favorable to the non-movant. See, Adickes v. S.H. Kress & Co., 398

  U.S. 144, 157, 90 S. Ct. 1598, 26 L.Ed.2d 142 (1970). The mere existence of some factual dispute

  does not defeat a motion for summary judgment. “The requirement is that there is a genuine issue

  of material fact.” Anderson v. Liberty Lobby, Inc., 477 US 242, 248, 106 S.Ct.2505, 2510, 91

  L.Ed.2d 202 (1986). For a fact to be material, it must relate to a disputed matter that “might affect

  the outcome of the suit.” For a dispute to be genuine, the evidence must be such that a “reasonable

  jury could return a verdict for the non-moving party.” Id.

         Courts are “not required to scour every inch of the record for evidence that is potentially

  relevant to the summary judgment motion before them.” Johnson v. Cambridge Indus., 325 F.3d

  892, 898 (7th Cir. 2003) Summary judgment is not a discretionary remedy. If the plaintiff lacks

  enough evidence, summary judgment must be granted. Jones v. Johnson, 26 F.3d 727, 728 (7th Cir.

  1994), affirmed, 115 S. Ct. 2151 (1995).




                                              Page 7 of 12
Case 1:18-cv-02165-JPH-MPB Document 141 Filed 02/03/20 Page 8 of 12 PageID #: 593




                                          III. DISCUSSION

          In order to demonstrate a cognizable claim against Dr. Platz based on the alleged violation

  of Mr. Johnson’s Eighth Amendment rights, Mr. Johnson must demonstrate that Dr. Platz acted

  with deliberate indifference to Mr. Johnson’s objectively serious medical needs. Jackson v. Illinois

  Medi-Car, Inc., 300 F.3d 760, 764 (7th Cir. 2002). This inquiry generally has two components, an

  objective component and a subjective component:

                 “The objective aspect of inquiry concerns the [inmate’s] medical
                 condition; it must be an injury that is objectively, sufficiently
                 serious. A ‘serious’ medical need is one that has been diagnosed by
                 a physician as mandating treatment or one that is so obvious that
                 even a layperson would easily recognize the necessity for a doctor’s
                 attention.

                 Even if the plaintiff satisfies this objective component, he must also
                 tender sufficient evidence to meet the subjective prong of this
                 inquiry. In particular, plaintiff must establish that the relevant
                 official had a sufficiently culpable state of mind, deliberate
                 indifference to the health or safety [of the inmate]. Evidence that
                 the official acted negligently is insufficient to prove deliberate
                 indifference. Rather, as we have noted, ‘deliberate indifference’ is
                 simply a synonym for intentional or reckless conduct, and that
                 ‘reckless’ describes conduct so dangerous that the deliberate nature
                 of the defendant’s actions can be inferred.”

                 Id. (Internal citations and quotations omitted).

         There is an additional layer of inquiry when the defendant is a medical professional like

  Dr. Platz:

                 "When a prison medical professional is accused of
                 providing inadequate treatment (in contrast to no treatment),
                 evaluating the subjective state-of-mind element can be difficult.
                 This is so because a medical professional is entitled to deference in
                 treatment decisions unless no minimally competent professional
                 would have so responded under those circumstances. This Court will
                 not interfere with a doctor's decision to pursue a particular course of
                 treatment unless that decision represents so significant a departure
                 from accepted professional standards or practices that it calls into
                 question whether the doctor actually was exercising his professional



                                             Page 8 of 12
Case 1:18-cv-02165-JPH-MPB Document 141 Filed 02/03/20 Page 9 of 12 PageID #: 594




                 judgment. It's clear that evidence of medical negligence is not
                 enough to prove deliberate indifference. So without more, a mistake
                 in professional judgment cannot be deliberate indifference.”

                 Spears v. Wexford Health, 2019 WL 1255529, at *6-*7 (S.D. Ind.
                 2019)(internal citations and quotations omitted).

         In this case, there is no evidence that Dr. Platz’s treatment was such a significant departure

  from accepted practice that no minimally competent physician would have acted similarly. Indeed,

  Dr. Platz discussed Mr. Johnson’s complaints at each visit and provided treatment for the

  symptoms that warranted treatment. See, Affidavit of Alexander Pleszynski-Platz, M.D., ¶¶ 5- 7.

  There is no evidence that Dr. Platz even made a “mistake in profession judgment,” let alone

  evidence that he was deliberately indifferent to a serious medical need. The only evidence is that

  Dr. Platz’s treatment was within the accepted standard of care for general practice physicians in

  Indiana. Affidavit of Alexander Pleszynski-Platz, M.D., ¶9.

         This Court held recently that even when medical providers disagree, the treating physician

  is entitled to deference in his medical choices and accordingly entitled to summary judgment. In

  Spears v. Wexford Health, 2019 WL 1255529, (S.D. Ind. 2019), the plaintiff, Mr. Spears was

  incarcerated at Putnamville Correctional Facility (Putnamville). While at Putnamville, one

  physician recommended that Mr. Spears undergo a selective nerve root injection on his second and

  fifth lumbar nerve to address chronic back pain. Two months later Mr. Spears received medical

  care from a second physician, who referred Mr. Spears for an SNRI. That second physician opined

  that the pain may be coming from Mr. Spears's fourth or fifth lumbar nerve or his first sacral nerve.

  Spears v. Wexford Health, 2019 WL 1255529, *3-*4(S.D. Ind. 2019).

         While Mr. Spears was waiting for this procedure to occur, he was transferred to Pendleton,

  where the defendant, a third physician (Dr. Howe), was to perform the SNRI. Although Mr. Spears

  thought the procedure should target the fifth lumbar nerve, Dr. Howe concluded that Mr. Spears's



                                             Page 9 of 12
Case 1:18-cv-02165-JPH-MPB Document 141 Filed 02/03/20 Page 10 of 12 PageID #: 595




  pain likely originated from the fourth lumbar nerve. Dr. Howe performed the SNRI on the fourth

  lumbar nerve in Mr. Spears's back. Mr. Spears sued Dr. Howe for deliberate indifference. Id at *4-

  *5.

         This Court granted Dr. Howe’s Motion for Summary Judgment, analyzing the case as

  follows:

                 “The undisputed facts of this case establish that Dr. Howe was not
                 deliberately indifferent to Mr. Spears's serious medical needs.
                 According to the medical records submitted by Mr. Spears, three
                 different doctors evaluated his back pain, and all three doctors
                 reached similar, yet slightly different, conclusions as to the cause of
                 the pain. First, Dr. Spanenberg recommended an SNRI for the
                 second and fifth lumbar nerves. Dr. Madsen also recommended an
                 SNRI, but he opined that the problem area was likely the fourth or
                 fifth lumbar nerve or the first sacral nerve. After evaluating Mr.
                 Spears on November 1, 2017, Dr. Howe, a specialist in pain
                 management, concluded the SNRI needed to target the fourth
                 lumbar nerve.

                 Under these facts, Dr. Howe is entitled to deference on his treatment
                 decision. He evaluated Mr. Spears's complaints of pain, and he
                 exercised medical judgment as to the location of the pain. Although
                 Dr. Howe's conclusion about the location of the pain differed from
                 Dr. Spanenberg's conclusion, disagreement between two medical
                 professionals about the proper course of treatment generally is
                 insufficient, by itself, to establish an Eighth Amendment violation."

                 Id. at *7-*8 (internal citations omitted).

         In this case, there is not even a disagreement between medical providers. When Mr.

  Johnson received medical attention from Dr. Platz, Dr. Platz addressed Mr. Johnson’s issues,

  including ordering pain medication. Affidavit of Alexander Pleszynski-Platz, M.D., ¶¶ 5- 7.

         In such a circumstance, there can be no finding that Dr. Platz violated Mr. Johnson’s Eighth

  Amendment rights. Summary judgment is appropriate.




                                             Page 10 of 12
Case 1:18-cv-02165-JPH-MPB Document 141 Filed 02/03/20 Page 11 of 12 PageID #: 596




         B.      Because There Is No Viable Federal Claim,
                 All Remaining State Law Claims Should Be Dismissed

         Once a district court has dismissed all claims over which it has jurisdiction, it may decline

  to exercise supplemental jurisdiction over pendant state law claims. 28 U.S.C. § 1367 (c) (3),

  Wright v. Associative Insurance, 29 F.3d 1244, 1250 (7th Cir. 1994). The Court of Appeals for the

  Seventh Circuit has frequently noted that the general rule is to dismiss supplemental state claims

  when the accompanying federal claims are dismissed prior to trial. Kennedy v. Schoenberg, Fisher

  and Newman, LTD, 140 F.3d 716, 727 (7th Cir. 1998). Thus, because there are no viable federal

  claims, all supplemental state law claims, to the extent any such claims exist, should be dismissed.

                                         IV. CONCLUSION

         For all the foregoing reasons, the defendant, Dr. A. Platz, requests that the Court enter

  summary judgment in his favor, against the plaintiff, and for all other just and proper relief in the

  premises.

                                                Respectfully submitted,

                                                CARSON LLP

                                                By: /s/ Jeremy M. Dilts
                                                       Jeremy M. Dilts/#22335-49
                                                       Attorney for Defendant
                                                       Dr. Alex Platz
  5010 N. Stone Mill Drive, Suite 100
  Bloomington, Indiana 47408
  Telephone: (812) 333-1225




                                             Page 11 of 12
Case 1:18-cv-02165-JPH-MPB Document 141 Filed 02/03/20 Page 12 of 12 PageID #: 597




                                   CERTIFICATE OF SERVICE

          I certify that on the 3rd day of February, 2020, a copy of the above and foregoing document
  was filed electronically. A copy of this filing will be e-mailed to the following through the Court’s
  electronic filing system:

          Carol Dillon                    Nicholas G. Brunette
          Christopher Andrew Farrington   REMINGER CO LPA
          Nathan Aaron Pagryzinski        nbrunette@reminger.com
          BLEEKE DILLON CRANDALL, P.C.
          carol@bleekedilloncrandall.com
          drew@bleekedilloncrandall.com
          nathan@bleekedilloncrandall.com


         A copy of this filing was mailed to:

         Christopher Johnson – #795224
         Marion County Jail
         Inmate Mail/Parcels
         40 South Alabama Street
         Indianapolis, IN 46204


                                                        s/ Jeremy M. Dilts
                                                        Jeremy M. Dilts




                                             Page 12 of 12
